DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 01/27/2022 has been entered and made of record.

Response to Arguments
Claim Objections
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 1-16 and 28 have been amended appropriately. Therefore, claims 1-16 and 28 are no longer being interpreted as objected.

Claim Interpretation - 35 USC § 112(f)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 1-16 and 28 have been amended to include physical structures. Therefore, claims 1-16 and 28 are no longer being interpreted under 35 U.S.C. 112(f).

Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-16 and 28, the applicant(s) argue that Kutliroff, Yoshikawa, and Ichikawa do not disclose:
“…changing an amount of the movement for a selection position for the touch operations with the predetermined movement amount …” [Remarks: page 10, para. 10]
“…differentiating, depending on a status of an eye direction input…” [Remarks: page 11, para. 1]
“…an eye direction input…” [Remarks: page 11, para. 7]
“…differentiating the movement amount of the selection position for the same amount of movement of operations depending on a status of an eye direction input…” [Remarks: page 11, para. 7]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-16 and 28, Examiner contends that Kutliroff, Ysohikawa, and Ichikawa,  do disclose:
“…changing an amount of the movement for a selection position for the touch operations with the predetermined movement amount…”, Kutliroff teaches touch screen, display screen, processor 1210, track data to control a user's interaction with devices, virtual cursor, hand/finger movements, and eye gaze movements, location on the screen, virtual cursor is controlled based on the tracked direction of a user's gaze, touch screen input to (Kutiroff: figs. 1-5, 12, paras. 0025-0026, 0034, 0044, 0053, 0060-0061, 0063-0064) Yoshikawa teaches moving operation in contact with the touch panel 70a is detected over a predetermined distance, predetermined distance or longer, moving operation in contact with the touch panel 70a is detected over a predetermined distance, touch-move, tap, predetermined distance is 1 or 0.5 centimeters, predetermined distance or longer, distance shorter than the predetermined distance, distance a1, distance L, relative coordinate setting, predetermined position on the display unit 28, system control unit 50 initializes the AF coordinates B, touch operation moves a distance shorter than the predetermined distance, input coordinates of the touch panel 79a are associated with the display coordinates on the display unit 28. (Yoshikawa: figs. 4A-4D, paras. 0045-0046, 0057, 0071, 0075)
“…differentiating, depending on a status of an eye direction input…”, Kutliroff teaches eye movement to a virtual cursor, select gesture is performed by directing the gaze directly at a position on the screen for a prescribed amount of time, manipulate gesture is performed with the user's gaze, for example, for moving an icon around the screen, virtual object is moved by the user by gazing toward the direction in which the user wishes the virtual object to move. (Kutliroff: paras. 0053, 0055, 0058, 0060)
“…an eye direction input…”, Kutliroff teaches depth camera 1240, 2D camera, red-green-blue RGB camera,  gaze detector 126, gaze detection determines the direction and orientation of a user's gaze, cameras may be used to capture images of the user's face, and then the locations of the user's eyes may be computed from the camera images, based on image processing techniques, tracked direction of a user's gaze, perceptual sensing  (Kutliroff: figs. 5, 12, paras. 0018, 0021-0024, 0031, 0036, 0045,00054, 0060-0061)
“…differentiating the movement amount of the selection position for the same amount of movement of operations depending on a status of an eye direction input…”, Kutliroff teaches touch screen, processor 1210, track data to control a user's interaction with devices, virtual cursor, touch screen, display screen, touch, hand/finger movements, and eye gaze movements, location on the screen, virtual cursor is controlled based on the tracked direction of a user's gaze, touch screen input to compute the position on the screen touched by the user, touch information describing the screen location, user's movements (touch, hand/finger movements, and eye gaze movements, eye movement to a virtual cursor, select gesture is performed by directing the gaze directly at a position on the screen for a prescribed amount of time, manipulate gesture is performed with the user's gaze, for example, for moving an icon around the screen, and virtual object is moved by the user by gazing toward the direction in which the user wishes the virtual object to move. (Kutliroff: figs. 1-5, 12, paras. 0025-0026, 0034, 0044, 0053, 0055, 0058, 0060-0061, 0063-0064)
Yoshikawa teaches moving operation in contact with the touch panel 70a is detected over a predetermined distance, predetermined distance or longer, touch-move, tap, predetermined distance is 1 or 0.5 centimeters, predetermined distance or longer, distance shorter than the predetermined distance, distance a1, distance L, relative coordinate setting, predetermined position on the display unit 28, system control unit 50 initializes the AF coordinates B, touch operation moves a distance shorter than the predetermined distance, and input coordinates of the touch panel 79a are associated with the display coordinates on the display unit 28.  (Yoshikawa:figs. 4A-4D, paras. 0046, 0057, 0071, 0075)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim(s) 1-8, 10-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff et al. (US 20140258942 ~ already of record) and in view of Yoshikawa (US 20170155825).

	Regarding claim 1, Kutliroff and Yashikawa teach (Currently Amended) an apparatus (Kutliroff: figs. 1-5, 12) comprising;
	one or more processors (Kutliroff: i.e. one or more processors 1210 – fig. 12); 
	one or more memories (Kutliroff: i.e. memory units 1220 – fig. 12) storing instructions that, when executed by the one or more processors, cause the apparatus to perform operations (Kutliroff: i.e. preform processing algorithms on sensor input 920, map subject’s movements to virtural cursor 930, gesture recotnition 940, process camera input 1040, 1130, touchscreen input 1030, 1140 – figs. 8-11) comprising:
	receiving (Kutliroff: i.e. depth camera 1240, 2D camera, red-green-blue RGB camera – fig. 12, paras. 0018, 0031) an eye direction input (Kutliroff: i.e. gaze detector 126, gaze detection determines the direction and orientation of a user's gaze – figs. 5, 12, paras. 0021-0024, 0036, 0045, 0060-0061) that is an input (Kutliroff: i.e. cameras may be used to capture images of the user's face, and then the locations of the user's eyes may be computed from the camera images, based on image processing techniques – fig. 5, para. 0023) based on an eye tracking process (Kutliroff: i.e. cameras may be used to capture images of the user's face, and then the locations of the user's eyes may be computed from the camera images, based on image processing techniques, tracked direction of a user's gaze, perceptual sensing technology tracks the user's gaze direction – fig. 5, paras. 0023, 0054, 0060-0061); and 
	controlling movement (Kutliroff: i.e. touch screen, processor 1210, track data to control a user's interaction with devices, virtual cursor, touch screen, touch, hand/finger movements, and eye gaze movements – figs. 1-5, 12, paras. 0034, 0044, 0053, 0060-0061, 0063-0064) of a selected position (Kutliroff: i.e. location on the screen, virtual cursor is controlled based on the tracked direction of a user's gaze, touch screen input to compute the position on the screen touched by the user, touch information describing the screen location – paras. 0025-0026, 0060-0061, 0063-0064) based on … of an operation (Kutliroff: i.e. user's movements (touch, hand/finger movements, and eye gaze movements) – figs. 1-5, para. 0053) on an operation member (Kutliroff: i.e. touch screen, display screen – figs. 1-5, paras. 0063, 0064), wherein 
	the control of the movement of the selected position is performed such that … of the selected position is designated based on a status of the eye direction input (Kutliroff: i.e. eye movement to a virtual cursor, select gesture is performed by directing the gaze directly at a position on the screen for a prescribed amount of time, manipulate gesture is performed with the user's gaze, for example, for moving an icon around the screen, virtual object is moved by the user by gazing toward the direction in which the user wishes the virtual object to move – paras. 0053, 0055, 0058, 0060), wherein the control performs such that, in 
	a first state (Kutliroff: multiple perceptual sensing technologies, touch screen and camera, user's movements (touch, hand/finger movements, and eye gaze movements) – fig. 5, paras. 0053, 0063-0064) in which the selected position is not designated based on the eye direction input (Kutliroff: touch screen input to compute the position on the screen touched by the user, a touch is detected and touch-information describing the screen location – paras. 0063-0064), the selected position is moved (Kutliroff: i.e. map or project the subject's hand, finger, and/or eye movements to a virtual cursor, virtual cursor may also be used to select the screen as an object to be manipulated, open a new folder, and all objects that are touched after the gesture is performed are moved into the opened folder – paras. 0053, 0071), in response to the operation member being operated…, and that, in 
	a second state (Kutliroff: multiple perceptual sensing technologies, touch screen and camera, user's movements (touch, hand/finger movements, and eye gaze movements) – fig. 5, paras. 0053, 0063-0064) in which the selected position is designated based on the eye direction input (Kutliroff: i.e. virtual cursor is controlled based on the direction of a user's gaze, and a perceptual sensing technology tracks the user's gaze direction – paras.  0060-0061), the selected position is moved (Kutliroff: i.e. virtual object is moved by the user by gazing toward the direction in which the user wishes the virtual object to move – paras. 0060-0061), in response to the operation member being operated by…, from the selected position designated based on the eye direction input (Kutliroff: i.e. virtual cursor is controlled based on the direction of a user's gaze, and a perceptual sensing technology tracks the user's gaze direction – paras.  0060-0061) ....

However, Kutliroff does not teach a predetermined movement amount, an amount of the movement, by a first amount from a position set before the operation member is operated, by a second amount smaller than the first amount
Also in the same field of endeavor, Yoshikawa (US 20170155825) discloses the following claim limitations: 
a predetermined operation amount (Yoshikawa: i.e. moving operation in contact with the touch panel 70a is detected over a predetermined distance, predetermined distance or longer, touch-move, tap - para. 0071), an amount of the movement (Yoshikawa: i.e. moving operation in contact with the touch panel 70a is detected over a predetermined distance, predetermined distance or longer, touch-move, tap - para. 0071), by a first amount (Yoshikawa: i.e. touch-move, tap, predetermined distance is 1 or 0.5 centimeters, predetermined distance or longer, distance shorter than the predetermined distance, distance a1, distance L – fig. 4A-4D, paras. 0071, 0075) from a position set before the operation member is operated (Yoshikawa: i.e. relative coordinate setting, predetermined position on the display unit 28, system control unit 50 initializes the AF coordinates B – figs. 4A-4D, paras. 0046, 0057, 0075), by a second amount smaller (Yoshikawa: i.e. touch operation moves a distance shorter than the predetermined distance – figs. 4A-4D, para. 0071) than the first amount (Yoshikawa: i.e. touch operation moves a distance shorter than the predetermined distance – figs. 4A-4D, para. 0071)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Multiple Perceptual Sensing System, as disclosed by Kutliroff, and further incorporate a predetermined movement amount, an amount of the movement, by a first amount from a position set before the operation member is operated, by a second amount smaller than the first amount, as taught by Yoshikawa, for the benefit of a system control unit determining whether a touch-move has been performed (Yoshikawa: para. 0071).

	Regarding claim 2, Kutliroff and Yoshikawa teach (Currently Amended) the apparatus according to claim 1, wherein the operations comprise: 
	setting (Yoshikawa: i.e. main electronic dial 71, touch panel 70a, mode selection switch 60, display unit 28, touch panel 70a – figs. 1A, 1B) a setting (Yoshikawa: i.e. turning the main electronic dial 71 enables changing setting values such as a shutter speed and diaphragm settings, touch panel 70a for setting the AF position, setting statuses of the digital camera 100, image capturing mode and the reproducing mode, cross key, SET button, absolute coordinate setting, relative coordinate setting – paras. 0020, 0022, 0029, 0045-0047) to any one of a plurality of settings (Yoshikawa: i.e. shutter speed and diaphragm settings, AF position,  image capturing mode and the reproducing mode, programmed AE mode, custom mode – paras. 0020, 0029, 0038) including, 
	a first setting of moving (Yoshikawa: i.e. absolute coordinate setting, relative coordinate setting – figs. 4A-4D, paras. 0045-0047), in response to the operation member being operated by the predetermined movement amount (Yoshikawa: i.e. a predetermined position on the display unit 28 to a position as a result of the movement according to the moving amount and moving direction of a touch operation (a position as a result of the movement by an amount corresponding to the moving operation) – figs. 4A-4D, para. 0046), the selected position by a predetermined amount (Yoshikawa: i.e. touch-move, tap, predetermined distance is 1 or 0.5 centimeters, predetermined distance or longer, distance shorter than the predetermined distance, distance a1, distance L – figs. 4A-4D, paras. 0071, 0075) based on a first position (Yoshikawa: i.e. predetermined position – figs. 4A-4D, para. 0046) set before the operation member is operated (Yoshikawa: i.e. relative coordinate setting – figs. 4A-4D, para. 0046), from the first position set before the operation (Yoshikawa: i.e. predetermined position – figs. 4A-4D, para. 0046), and 
	a second setting of moving (Yoshikawa: i.e. absolute coordinate setting, relative coordinate setting – figs. 4A-4D, paras. 0045-0047), in response to the operation member being operated (Yoshikawa: i.e. a predetermined position on the display unit 28 to a position as a result of the movement according to the moving amount and moving direction of a touch operation (a position as a result of the movement by an amount corresponding to the moving operation) – figs. 4A-4D, para. 0046), the selected second position to a position corresponding to an operation position (Yoshikawa: i.e. AF frame 401, changing AF frame 402, temporary AF frame 403, AF coordinates B, AF coordinates P – figs. 4A-4B) at which an- 38 -10193792US01 operation (Kutliroff: i.e. user's movements (touch, hand/finger movements, and eye gaze movements) – figs. 1-5, para. 0053) on the operation member is started (Yoshikawa: figs. 4A-4B), irrespective of the first position set before the operation (Yoshikawa:  figs. 4A-4B), wherein, 
	in the second state, the control is performed such that the selected position is moved by the second amount from the first position set before the opreation (Kutliroff: i.e. virtual cursor is controlled based on the direction of a user's gaze, and a perceptual sensing technology tracks the user's gaze direction – paras.  0060-0061), in response to the operation with the predetermined movement amount, irrespective of what setting is set by the apparatus in the setting step (Yoshikawa: i.e. eyepiece sensor 77 detects (is detecting) an eye contact (approach detection) – fig. 1B, para. 0058).  
The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches (Currently Amended) the apparatus according to claim 2, wherein, 
	in a case where the setting related to an operation on the operation member is set to the first setting in the first state (Yoshikawa: i.e. absolute coordinate setting, relative coordinate setting – figs. 4A-4D, paras. 0045-0047), in response to the operation member being operated by the predetermined movement amount (Yoshikawa: figs. 4A-4D), the control is performed such that the selected position is moved by the first amount based on the first position set before the operation member is operated (Yoshikawa: figs. 4A-4D), from the first position set before the operation (Yoshikawa: figs. 4A-4D), and wherein, 
	in a case where the setting related to an operation on the operation member is set to the second setting in the first state (Yoshikawa: i.e. absolute coordinate setting, relative coordinate setting – figs. 4A-4D, paras. 0045-0047), in response to the operation member being operated, the control is performed such that the selected position is moved to the second position corresponding to the operation position at which the operation on the operation member is started (Yoshikawa: figs. 4A-4D), irrespective of the selected position set before the operation (Yoshikawa: i.e. absolute coordinate setting, relative coordinate setting – figs. 4A-4D, paras. 0045-0047).  
The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein the operations further comprise
	displaying (Kutliroff: i.e. one or more processors 1210, display 1230, touchscreen 1235 – fig. 12) configured to display an indicator (Yoshikawa: i.e. changing AF frame 402, temporary AF frame 403, AF coordinates B, AF coordinates P – figs. 4A-4B) indicating that the displayed position (Yoshikawa: figs. 4A-4D) is a selected position, at the selected position (Yoshikawa: i.e. changing AF frame 402, temporary AF frame 403, AF coordinates B, AF coordinates P – figs. 4A-4B).  


	Regarding claim 5, the above combination teaches (Currently Amended) the apparatus according to claim 4, wherein 
	the indicator is displayed in response to the operation member being operated by a user (Yoshikawa: figs. 4A-4B).  
The same motivation for claim 5 is applied as above for claim 1.

	Regarding claim 6, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein the control is - 39 -10193792US01performed such that 
	the selected position is moved based on the eye direction input in a case where the operation member is not being operated (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit; eye contact detected (NO), display AF frame on display unit – paras. 0058-0060), or the eye direction input at an operation start time point (Yoshikawa: i.e. eye contact detected (YES), start measuring time period T, touch-move (YES), reset time period – paras. 0068-0069), and performs control such that 
	the selected position is not moved based on the eye direction input during an operation performed after the operation is started with the operation member (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit; eye contact detected (NO), display AF frame on display unit – paras. 0058-0060), or the eye direction input at an operation start time point (Yoshikawa: i.e. eye contact detected (YES), start measuring time period T, touch-move (YES), reset time period – paras. 0068-0069).  
The same motivation for claim 6 is applied as above for claim 1.

(Currently Amended) the apparatus according to claim 1, wherein 
	the first state is a state in which a setting related to the eye direction input is set to a setting of not moving the selected position based on the eye direction input (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit 76; eye contact detected (NO), display AF frame on display unit 28 – figs. 4A-4D, paras. 0058-0060), and
	the second state is a state in which the setting related to the eye direction input is set to a setting of moving the selected position based on the eye direction input (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit 76; eye contact detected (NO), display AF frame on display unit 28 – figs. 4A-4D, paras. 0058-0060).  
The same motivation for claim 7 is applied as above for claim 1.

	Regarding claim 8, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein 
	the first state is a state in which the eye direction input is not detected (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit; eye contact detected (NO), display AF frame on display unit – paras. 0058-0060) by a detector (Kutliroff: i.e. depth camera 1240, 2D camera, red-green-blue RGB camera – fig. 12, paras. 0018, 0031) configured to detect the eye direction input received by the apparatus (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit; eye contact detected (NO), display AF frame on display unit – paras. 0058-0060; Yoshikawa: i.e. eyepiece sensor 77 detects (is detecting) an eye contact (approach detection) – fig. 1B, para. 0058), and 
	the second state is a state in which the eye direction input is detected by the detector (Yoshikawa: i.e. eye contact detected (YES), display AF from on in-finder display unit; eye contact detected (NO), display AF frame on display unit – paras. 0058-0060).  
The same motivation for claim 8 is applied as above for claim 1.

	Regarding claim 10, Kutliroff and Yoshikawa teach (Currently Amended) the apparatus according to claim 1, wherein 
	the second amount is a movement amount (Yoshikawa: i.e. moving operation in contact with the touch panel 70a is detected over a predetermined distance, predetermined distance or longer, touch-move, tap - paras. 0071) by which the selected position is not moved from an end of a screen to another end of the screen with a single operation on the operation member (Yoshikawa: i.e. tap - paras. 0071).  
The same motivation for claim 10 is applied as above for claim 1.

	Regarding claim 11, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein
	the operation member- 40 -10193792US01 is a touch operation member (Kutliroff: i.e. touchscreen 1235 – figs. 5, 12; Yoshikawa: i.e. touch panel 70a - figs. 1B, 4A-4B) configured to detect a touch operation (Kutliroff: i.e. touchscreen 1235 – figs. 5, 12; Yoshikawa: i.e. touch panel 70a - figs. 1B, 4A-4B).  
The same motivation for claim 11 is applied as above for claim 1.

	Regarding claim 12, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein 
	the operation member is any one of the operation member configured to calculate a moving direction (Yoshikawa: i.e. moving amount and moving direction of a touch operation – para. 0046) and a movement amount (Yoshikawa: i.e. moving amount and moving direction of a touch operation – para. 0046) of a finger by the finger moving over a surface of the operation member (Yoshikawa: figs. 4A-4D), and move the selected position (Yoshikawa: figs. 4A-4D), a directional key operable in eight directions, a joystick, and a directional key including a press button pressable in four directions (Yoshikawa: i.e. the cross key (four-direction operation key), the cross key 74, the SET button 75 – fig. 1B, para.0041).  
The same motivation for claim 12 is applied as above for claim 1.

	Regarding claim 13, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein 
	the second state is a state in which a movement amount of a position at which the eye direction input is detected within a predetermined time (Kutliroff: i.e. predetermined amount of time – para. 0024; Yoshikawa: i.e. system timer 53, time period T – paras. 0036, 0069) is equal to or smaller than a predetermined threshold (Yoshikawa: i.e. elapsed time period S is not longer (is equal to or shorter) than the predetermined time period – para. 0080).  
The same motivation for claim 13 is applied as above for claim 1.

	Regarding claim 14, the above combination teaches (Currently Amended) the apparatus according to claim 1, wherein 
	the selected position is a selected position for a focus detection region (Yoshikawa: i.e. autofocusing AF positions – figs. 4A-4D).  
The same motivation for claim 14 is applied as above for claim 1.

	Regarding claim 15, the above combination teaches (Currently Amended) the apparatus according to claim 1, further comprising: 
	an image sensor (Kutliroff: i.e. depth camera 1240, 2D camera, red-green-blue RGB camera – fig. 12, paras. 0018, 0031); a viewfinder (Yoshikawa: i.e. finder 16 – fig. 1B); and a display in the viewfinder (Yoshikawa: i.e. in-finder display unit 76 – fig. 1B), wherein 
	the selected position displayed on a subject image on the display (Yoshikawa: figs. 4A-4D) can be moved by the operation member provided on an outside of the viewfinder being operated (Kutliroff: i.e. touchscreen 1235 – figs. 5, 12; Yoshikawa: i.e. touch panel 70a - figs. 1B, 4A-4B).
The same motivation for claim 15 is applied as above for claim 1.

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation non-transitory computer-readable storage medium (Kutliroff: i.e. non-transitory computer-readable storage medium – para. 0180)

Regarding claim 28, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff et al. (US 20140258942 ~ already of record), in view of Yoshikawa (US 20170155825), and further in view of Ichikawa (US 20170083145).

(Currently Amended) the apparatus according to claim 1, wherein
	the first amount is an amount obtained by … the predetermined movement amount …, and 
	the second amount is an amount obtained by … the predetermined movement amount…the first coefficient.  

However, Kutliroff and Yoshikawa do not teach multiplying by a first coefficient, multiplying by a second coefficient smaller than
Also in the same field of endeavor, Ichikawa (US 20170083145) discloses the following claim limitations: a first coefficient (Ishikawa: i.e. multiplied by a weighting coefficient larger than one in the course of comparison – para. 0137), a second coefficient smaller than (Ishikawa: i.e. multiplied by a weighting coefficient larger/smaller than one in the course of comparison – para. 0137)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Multiple Perceptual Sensing System, as disclosed by Kutliroff, and further incorporate multiplying by a first coefficient, multiplying by a second coefficient smaller than, as taught by Ichikawa, for the benefit of easing a touch operation determination condition in accordance with an approach direction and an inclination angle of the touch operation member (Ichikawa: para. 0138).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/15/2022